Citation Nr: 1615934	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  10-10 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, rated as noncompensable prior to October 14, 2009, and as 10 percent from October 14, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In September 2013, the Board remanded this matter for additional development.

After a supplemental statement of the case was issued for this matter in November 2013, the Veteran returned a signed a Waiver of AOJ Consideration of Additional Evidence form, requesting that the Board consider any new evidence during the adjudication of his appeal.  Thus, additional pertinent evidence added to the record in 2015, including VA treatment records as well as a May 2015 VA audio examination report, is accepted for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2015).


FINDINGS OF FACT

1.  From June 3, 2009, to October 13, 2009, evidence of record shows that the Veteran's bilateral hearing loss has been manifested by no more than Level I hearing acuity in the right ear and no more than Level II hearing acuity in the left ear.

2.  From October 14, 2009, evidence of record shows that the Veteran's bilateral hearing loss has been manifested by no more than Level III hearing acuity in the right ear and no more than Level V hearing acuity in the left ear.



CONCLUSIONS OF LAW

1.  From June 3, 2009, to October 13, 2009, the criteria for entitlement to a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).

2.  From October 14, 2009, the criteria for an evaluation in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  

The RO's June 2009 letter provided before the initial adjudication of the claim on appeal in August 2009, advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Thereafter, the claim was readjudicated in a November 2013 supplemental statement of the case.  Accordingly, the RO effectively satisfied the remaining notice requirements with respect to the increased rating issue on appeal.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Moreover, the Veteran has been afforded VA examinations in June 2009, November 2012, and May 2015 that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the VA examiners took into account the Veteran's statements and treatment records, which allowed for fully-informed evaluations of Veteran's service-connected bilateral hearing loss during the appeal period.  Id.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In June 2009, the Veteran submitted a claim seeking a compensable evaluation for his service-connected bilateral hearing loss.  In an August 2009 rating decision, the RO continued the noncompensable rating previously assigned for the Veteran's service-connected bilateral hearing loss.  In October 2009, the Veteran filed a timely notice of disagreement with the August 2009 rating decision, seeking an increased evaluation.  In February 2010, the RO issued a statement of the case, and the Veteran perfected an appeal in March 2010.  

The Board remanded this matter for additional development in September 2013.  In a September 2013 rating decision, the RO awarded a 10 percent evaluation for bilateral hearing loss, effective October 14, 2009.  The Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and therefore the additional assignment of benefits is not considered to have resolved his claim.  AB v. Brown, 6 Vet. App. 35 (1993).  After issuing a supplemental statement of the case in November 2013, this matter was sent to the Board for adjudication.

The Veteran continues to seek increased evaluations for his service-connected bilateral hearing loss during the appeal period from June 3, 2009, to the present. 

Under Diagnostic Code 6100, the assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The Rating Schedule establishes eleven auditory acuity levels designated from Level I to Level XI for profound deafness.  38 C.F.R. § 4.85.  

In his June 2009 claim, the Veteran discussed the functional impairment caused by his service-connected bilateral hearing loss.  He indicated that he was not able understand conversation in crowded environments and people with higher pitched voices.

In June 2009, the Veteran underwent a VA fee-based audiology examination.  Pure tone thresholds, in decibels, were reported as follows:

HERTZ
1000
2000
3000
4000
RIGHT
35
50
60
65
LEFT
35
45
60
70

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 52.5 decibels for the right ear (rounded up to 53 decibels) and 52.5 decibels for the right ear (rounded up to 53 decibels) in the left ear.  Speech recognition ability of 92 percent was noted in the right ear and 86 percent in the left ear, using the Maryland CNC word lists.  The examiner, a VA audiologist, diagnosed moderately severe sensorineural type hearing loss in the right ear and severe sensorineural type hearing loss in the left ear.   The Veteran reported that he had difficulty hearing during conversations, while in the car and restaurants, and watching television.  The examiner noted that high frequency hearing loss would interfere with ability to understand conversation in quiet environment, when the speaker was at a further distance than 10 feet, and in a noisy environment, such as a restaurant.

Applying the above results from the June 2009 VA examination report to the Rating Schedule, shows Level I hearing acuity in the right ear and Level II hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.

In a VA audiology consult report dated on October 14, 2009, pure tone thresholds, in decibels, were reported as follows:

HERTZ
1000
2000
3000
4000
RIGHT
40
60
65
70
LEFT
45
55
65
70

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 58.75 decibels in the right ear (rounded up to 59 decibels) and 58.75 decibels in the left ear (rounded up to 59 decibels).  Speech recognition ability of 84 percent was noted in the right ear and 72 percent in the left ear, using the Maryland CNC word lists.  The examiner, a VA audiologist, diagnosed sensorineural type hearing loss in both ears.  

Applying the above results from the October 2009 VA audiology consult note to the Rating Schedule, shows Level III hearing acuity in the right ear and Level V hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a 10 percent evaluation for bilateral hearing loss under Diagnostic Code 6100.

In November 2012, the Veteran underwent another VA audiology examination.  Pure tone thresholds, in decibels, were reported as follows:

HERTZ
1000
2000
3000
4000
RIGHT
40
65
70
65
LEFT
40
60
70
70

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 60 decibels for the right ear and 60 decibels in the left ear.  Speech recognition ability of 94 percent was noted in the right ear and 94 percent in the left ear, using the Maryland CNC word lists.  The examiner, a VA audiologist, diagnosed sensorineural type hearing loss in both ears.  

Applying the above results from the November 2012 VA examination report to the Rating Schedule, shows Level II hearing acuity in the right ear and Level II hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.

In a November 2014 VA audiology treatment record, pure tone thresholds, in decibels, were reported as follows:

HERTZ
1000
2000
3000
4000
RIGHT
40
60
70
70
LEFT
40
60
70
75

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 60 decibels in the right ear and 61.25 decibels in the left ear (rounded down to 61 decibels).  Speech recognition ability of 92 percent was noted in the right ear and 92 percent in the left ear, using the Maryland CNC word lists.  The examiner, a VA audiologist, diagnosed sensorineural type hearing loss in both ears.  

Applying the above results from the November 2014 VA audiology note to the Rating Schedule, shows Level II hearing acuity in the right ear and Level II hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.

In a May 2015 VA audiology examination report, pure tone thresholds, in decibels, were reported as follows:

HERTZ
1000
2000
3000
4000
RIGHT
40
70
70
70
LEFT
40
5
70
70

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 62.5 decibels in the right ear (rounded up to 63 decibels) and 46.25 decibels in the left ear (rounded down to 46 decibels).  Speech recognition ability of 94 percent was noted in the right ear and 92 percent in the left ear, using the Maryland CNC word lists.  The Veteran reported difficulty understanding speech, especially in adverse listening conditions.  The examiner, a VA audiologist, diagnosed mild to severe sensorineural hearing loss with excellent speech discrimination in the right ear and mild to profound sensorineural hearing loss with excellent speech discrimination in the left ear.

Applying the above results from the May 2015 VA examination report to the Rating Schedule, shows Level II hearing acuity in the right ear and Level I hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.

In certain situations, the Rating Schedule provides for rating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86 (2015).  When the pure tone thresholds at the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be determined from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  Id.  Based on the findings of the VA audiology examinations and treatment records above, neither the Veteran's right nor left ear hearing acuity satisfies the regulatory requirements for a pattern of exceptional hearing impairment.  Id. 

Based on the foregoing discussion, evidence of record showed no distinct periods of time during the appeal period when the Veteran's service-connected bilateral hearing loss disability varied to such an extent that a rating greater or less than the ratings currently assigned would be warranted.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  38 C.F.R. § 3.321(b) (2015); see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned ratings inadequate.  The Veteran's service-connected bilateral hearing loss is evaluated as impairment of auditory acuity pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  During the appeal period, evidence of record shows that the Veteran's bilateral hearing loss has been manifested by no more than Level I hearing acuity in the right ear and no more than Level II hearing acuity in the left ear during the time period prior to October 14, 2009, and by no more than Level III hearing acuity in the right ear and no more than Level V hearing acuity in the left ear during the time period from October 14, 2009.  

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the assigned noncompensable and 10 percent disability ratings.  Increased ratings are provided for by the regulations for certain manifestations of bilateral hearing loss, but the medical evidence demonstrates that those manifestations are not present.  The Board has considered the lay statements from the Veteran concerning his difficulty hearing in certain situations and places.  The May 2015 VA audiologist also determined that the Veteran's hearing loss did impact ordinary conditions of daily life, including his ability to work, noting consideration of the Veteran's complaints of difficulty understanding speech, especially in adverse listening conditions.  However, the Board finds that the criteria for the noncompensable evaluation assigned prior to October 14, 2009, and the 10 percent evaluation assigned from October 14, 2009, reasonably describe the Veteran's disability levels and symptomatology throughout the pendency of this appeal.  Consequently, the Board concludes that the schedular evaluations are adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.85, Diagnostic Code 6100; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to his service-connected bilateral hearing loss; therefore, the question of entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims of entitlement to a compensable evaluation for his service-connected bilateral hearing loss from June 3, 2009, to October 13, 2009, and entitlement to an evaluation in excess of 10 percent from October 14, 2009, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating for bilateral hearing loss, currently rated as noncompensable prior to October 14, 2009, and as 10 percent from October 14, 2009, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


